A majority of the court adhere to the conclusion reached on the original hearing that the title to the Autauga farm was in W. A. Graham, Sr., at the time of Mrs. Graham's death in 1908, and that his grantees now have the title thereto. With respect to that aspect of the bill which seeks to charge the respondents Peter H. and William A. Graham, Jr., with an indebtedness to their mother, Mrs. Graham, on account of advancements, it is now held that the evidence fails to establish such indebtedness, and the decree of the trial court is reversed in that particular, and the relief sought is denied.
It is now held, also, by the entire court, upon the authorities cited in the dissenting opinion of SOMERVILLE, J., in paragraph 17 thereof, that the rents due on the Montgomery farm, for the year 1917, must be apportioned between the rent assignees of William A. Graham, Sr., and the heirs of Mrs. Graham, as specified in said dissenting opinion. In this respect, also, the decree of the trial court will be reversed, and a decree is now rendered accordingly.
In other respects the decree of the trial court will stand affirmed.
ANDERSON, C. J., and SAYRE, GARDNER, and MILLER, JJ., concur.
McCLELLAN and SOMERVILLE, JJ., dissent, as shown by their respective opinions on file.